This cause came on for hearing on the appellee’s Motion to Dismiss, filed herein on October 26, 1972, and it appearing to the Court that the appellate jurisdiction of this Court has been improvidently invoked in that the cause should have been appealed to the Circuit Court for Palm Beach, Florida, it is, therefore,
ORDERED that this cause be transferred to the Circuit Court for the Fifteenth Judicial Circuit in and for Palm Beach County, Florida, for disposition of the cause as may be required by law, including the issue raised by the aforesaid motion to dismiss.